DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL CONNECTOR WITH WATER EVACUATION FEATURES AND CONNECTOR DEVICE USING THE SAME--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, it is unclear what “an outside” in line 11 is referring to, an outside of the connector or an outside of one of the parts of the connector.  For prior art analysis, any of these will be considered to meet this limitation.  Claims 2-20 include all the limitations of claim 1 and are rejected for the same reasons.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, Yen teaches, as shown in figures 1-6: “A connector 100 comprising: a contact 130 and 140 to be electrically connected to an object to be connected; 5a first insulator 120 that holds the contact; a first shield member 160 and 170 that covers the first insulator 120; a second shield member 110 that comes into contact with an outer face of the first shield member and has a tubular portion having an opening 112 into which the object to be connected is to be inserted; and 10a second insulator 180… wherein a first communicating portion (where 180 is visible in figure 2) that is in communication with an outside is formed in a lower wall (bottom wall of 112 in figure 5) of the tubular portion of the second shield member 110”.
Yen does not teach the second insulator “arranged on an outer side of the second shield member… the lower wall facing the second insulator, 15a second communicating portion that is in communication with the outside and the first communicating portion is formed in the second insulator, and the first shield member has a facing wall that faces the first communicating portion, and a bent wall that is bent toward the second 20insulator side from an end portion of the facing wall on an opposite side to the opening”.  The prior art of record does not anticipate or render obvious all the limitations of claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831